DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 17, 20, 22-24, 64-69 and 72-82, have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the term “firing different of said N + M output neurons” is unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20, 24, 72, 78, and 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) further in view of Weng (Pub. No. US 2014003f2461) further in view of Yokono (Patent No. US 5,524178).
Regarding claim 17, MATSUDA teaches one or more input stages for receiving image data [fig. 6 unit 160, Para. 86]; one or more intermediate stages, cascaded following said one or more input stages, each of said intermediate stages having an input coupled to an output of a previous stage [fig. 6 unit 162, 164]; and plural concluding stages, each having an input coupled to an output of an intermediate stage [fig. 6 unit 184, unit 204]; wherein a first of said plural concluding stages has N (4) output neurons, and a second of said plural concluding stages has M (4) output neurons [fig. 6 unit 184, unit 204]; retraining (repeating the training) the network when items are added to a set of items to be identified, said retraining comprising selectively retraining the second of said plural concluding stages but not the first of said plural concluding stages [Para. 86 “the DNN is trained for images belonging to the category”. it’s clear that the sub-networks are trained multiple times (retrain) using multiple images. It is also clear that when the first sub-network/layer is trained with the first category training data, the other sub-group/layers is turned off (not connected)].  
However, MATSUDA doesn’t explicitly teach first and second concluding stage (sub-networks/layers) having different number of neurons.
Weng teaches training a neural network that has concluding/outcome stages in Z area having different number of neurons (6 neurons and 36 neurons) [fig. 2 and related description, Para. 38, 43, 45 and 46]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA the ability to configure different number neurons for different concluding stage of the neural network in order to save resource by reducing unnecessary neurons  as taught by Weng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
MASTUDA in view of Weng does not explicitly a common intermediate stage, said common intermediate stage being configured to provide a common set of plural binary output data to each of said plural concluding stages.
Yokono teaches a common intermediate stage, said common intermediate stage being configured to provide a common set of plural binary output data to each of said plural concluding stages [fig 5 “NETWORK 0”; fig 7 “NTWORK 0”; and fig. 11 configuration B and related description. It’s clear that the output stages receive common input from intermediate layers].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng the ability to configured  a common intermediate stage to provide a common set of plural binary output data to each of said plural concluding stages  as taught by Yokono in order to reduce the overhead required in loading an input pattern and performing a forward process through a neural network by sharing at least one of the input layer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 20 and 78, MASTUDA teaches in which a first neuron (fig. 6 unit 164 neurons connect to 122) in (connected to) a first of said concluding stages, and a first neuron (fig. 6 unit 164 neurons that connect to 124) in (connected to) a second of said concluding stages, are each configured to fire/active when an image depicting a first particular item (category/front/back)) is presented to the one or more input stages [Para. 86, it’s clear that the neurons in layer 164, which includes multiple neurons, are always active when a particular category object is depicted in the input image].  
Regarding claims 24 and 72, MATSUDA teaches providing a neural network including one or more input stages for receiving image data [fig. 6 unit 160 and related description]; one or more intermediate stages, cascaded following said one or more input stages, each of said intermediate stages having an input coupled to an output of a previous stage [fig. 6 units 162, 164]; and plural concluding stages, each having an input coupled to an output of an intermediate stage, wherein a first of said plural concluding stages has N output neurons, and a second of said plural concluding stages has M output neurons [fig. 6 units 184, 204]; training the network to respond to images depicting items/groceries  in a first subset of said set of items (first category) by firing/connecting  neurons in the first concluding stage [Para. 86]; and training the network to respond to images depicting items in a second subset of said set of items (other category) by firing neurons in the second concluding stage [Para. 86]; the method further included retraining the network when items/groceries are added to said set of items, said retraining comprising retraining the second, but not the first, of said concluding stages [Para. 86 “the DNN is trained for images belonging to the category”. It’s clear that the sub-networks are trained multiple times (retrain) using multiple images. It is also clear that when the first sub-network/layer is trained with the first category training data, the other sub-group/layers is turned off (not connected)].  
  However, MATSUDA doesn’t explicitly teach first and second concluding stage (sub-networks/layers) having different number of neurons.
Weng teaches training a neural network that has concluding/outcome stages in Z area having different number of neurons (6 neurons and 36 neurons) [fig. 2, Z and related description, Para. 38, 43, 45 and 46]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA the ability to configure different number neurons for different concluding stage of the neural network in order to save resource by reducing unnecessary neurons  as taught by Weng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
MASTUDA in view of Weng does not explicitly a common intermediate stage, said common intermediate stage being configured to provide a common set of plural binary output data to each of said plural concluding stages.
Yokono teaches a common intermediate stage, said common intermediate stage being configured to provide a common set of plural binary output data to each of said plural concluding stages [fig 5 “NETWORK 0”; fig 7 “NTWORK 0”; and fig. 11 configuration B and related description. It’s clear that the output stages receive common input from intermediate layers].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng the ability to configured  a common intermediate stage to provide a common set of plural binary output data to each of said plural concluding stages  as taught by Yokono in order to reduce the overhead required in loading an input pattern and performing a forward process through a neural network by sharing at least one of the input layer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 80, MASTUDA in view of Weng further in view of Yokono teach all claim limitation as stated above. Furthermore, Yokono teaches a first of said concluding stages comprises a first fully-connected layer that is coupled to said output of the common intermediate stage, and a second of said concluding stages comprises a first fully-connected layer that is also coupled to said output of the common intermediate stage [fig 5 “NETWORK 0”; fig 7 “NTWORK 0”; and fig. 11 configuration B and related description. it’s clear to see in the drawing the output stages are fully connected].
Regarding claim 81, MASTUDA in view of Weng further in view of Yokono teach all claim limitation as stated above. Furthermore, Yokono teaches which the first of said concluding stages comprises a second fully-connected layer that is coupled to an output of the first fully-connected layer of said first concluding stage [fig 5 “NETWORK 0”; fig 7 “NTWORK 0”; and fig. 11 configuration B and related description].  

	Regarding claim 82, MASTUDA in view of Weng further in view of Yokano discloses the claimed invention except for third fully-connected layer coupled to second fully connected layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yokon’s teaching of second layer fully connected to first layer to add a third layer, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).



Claims 22, 23, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461) further in view of Yokono (Patent No. US 5,524178) and further in view of MAU et al. (Pub. No. US 20200401851).
Regarding claims 22 and 73 MASTUDA teaches a second neuron (fig. 6 unit 164 neurons connect to 122) in the first concluding stage, and a second neuron (fig. 6 unit 164 neurons that connect to 124) in (connected to) the second concluding stage, are each configured to fire when an image depicting a second particular item is presented to the one or more input stages [Para. 86, it’s clear that the neurons in layer 164, which includes multiple neurons, are always active when a particular category object is depicted in the input image]. 
However, MASTUDA in view of Weng further in view of Yokono do not explicitly teach about items in the image marked with a log.
MAU teaches wherein the first and second particular items/logo are two items marked with a common brand logo [Para. 62].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng further in view of Yokono the ability to train (fire neurons) using multiple logos as taught by MAU since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 23, MASTUDA in view of Weng further in view of Yokono teaches having deep learning network however it doesn’t explicitly state it comprises convolution. 
However, MAU teaches having training convolution neural network using logo dataset [Para. 62].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng further in view of Yokono the ability to teach the claim limitations as taught by MAU since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 64, 65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461) further in view of Yokono (Patent No. US 5,524178).
Regarding claims 64, 65, 67 and 68, MASTUDE in view of Wegn further in view of Yokono teaches that there are numerous different possible configurations by which neurons can be organized discloses [Wegn in Para. 43] except for designing a network that has M that is 10 times of N which is ten.  It would have been an obvious matter of design choice to design a neural network that has neuron number ratio of N and M (10N) wherein N is equal to ten, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461) further in view of Yokono (Patent No. US 5,524178).
Regarding claims 66 and 69, Examiner takes official notice that all produced items are stocked by stores and any item could be considered legacy product and newer products.

Claims 74, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461) further in view of Yokono (Patent No. US 5,524178) and further in view of Peterson et al. (Patent No. US 5,819,245).
Regarding claims 74, 76, and 77 MASTUDA in view of Weng further in view of Yokono does not explicitly teaches wherein the first and second grocery items are distinguished as ingredient variants of said particular type of product.  
Peterson teaches wherein the first and second grocery items are distinguished as ingredient variants of said particular type of product [Col. 10 lines 50-Col. 11 lines 25].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng the ability to teach the claim limitations as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 75, MASTUDA in view of Weng further in view of Yokono does not explicitly the claim limitation. 
However, Peterson teaches which the first and second grocery items are distinguished as flavor variants [ Col. 10 lines 50-Col. 11 lines 25. It’s clear that cheese, pasta, tomato sauce, beef have their own flavor].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng further in view of Yokono the ability to teach the claim limitations as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461) further in view of Yokono (Patent No. US 5,524178) and further in view of TOKUI et al. (Pub. No. US 20180349772).
Regarding claim 79, MASTUDA in view of Weng further in view of Yokono doesn’t explicitly teaches the common intermediate stage is a ReLu stage.  
TOKUI teaches the common intermediate stage is a ReLu stage [fig. 3, 4 and related description].
  It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng further in view of Yokono the ability to teach the claim limitations as taught by TOKUI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.










Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666